Title: James Monroe to Thomas Jefferson, 22 October 1816
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Octr 22d 1816.
          
          It would give me real pleasure to be useful to mr armistead, for the reasons which you have stated, if I had the power, but there is no vacancy in the dept of State, and so closely beset are all the depts, by applicants for clerkships, that opportunities rarely occur of introducing into either, any person whom we wish, however deserving of it. I have spoken to the President in mr armisteads favor, and Shall speak to the gentlemen in the other depts, as soon as they arrive, so that I hope he may be provided for. To govr Nicholas’s family I have been friendly, particularly to those in the military line, and especially while in the dept of war, when I had the means. Towards him personally, I thought that I had serious cause of dissatisfaction, some years past, but that feeling has long since subsided, and never could have been a motive for injuring or
			 slighting his connections. When in Richmond, shortly after the peace, I calld on him, thereby evincing my willingness, to restore a friendly intercourse.
          Your sentiments relating to an inscription on the Capitol correspond strictly with my own: yo our friends will I doubt not be satisfied with it.
          
          mr daschkoff has pushed his demand forof reparation, for what he calls an insult to the Emperor, by the arrest & confin’ment of his consul genl at Phila, on the charge of committing a rape there, with the utmost degree of violence, of which the case was susceptible. By the stile of his last notes, we have reason to expect, that he will announce the termination of his mission, in obedience to orders given him by his govt, while acting under an excitment produc’d by his misrepresentations, and before a correct statment reached our chargé des affrs, at St Petersburg. A collision with him, which he invited from the commenc’ment, by declaring the arrest & confin’ment of the consul, a violation of the law of nations, was carefully avoided, without
			 making any concession, and still is, tho’ the effect which he sought to produce with his govt, has unfortunately been too fully accomplished. It is hoped that the delusion of his govt will be momentary, & presumed, whenever it ceases, that the reaction will be felt by himself. The incident is a disagreeable one; the govt knew nothing of it, till after the consul had been arrested, & releasd, from confinment, and it has imposed on the govt the painful duty only, of exerting itself, to prevent its producing mischief at Petersburg, without making any sacrifice of principle here. with mr de Neuville we have some respite, procurd by some jarring, which he ought to have avoided. The Spaniards in the gulph of Mexico, seem to invite, a rupture, which their govt cannot be prepard for or desire. From Algiers we have heard nothing lately.
          
            with great respect affecy your friend
            Jas Monroe
          
        